Title: To James Madison from William C. C. Claiborne, 9 July 1813
From: Claiborne, William C. C.
To: Madison, James


Dear Sir
New Orleans July 9th. 1813.
I sincerely Wish the Mediation of Russia may eventuate in an early and honorable adjustment of differences between the United States and Great Britain.
But I much fear England has not yet Sufficiently felt the pressure of the War to induce her to be just: I trust however, that the valor and interprise of our naval Heroes, will Soon be equalled by our Land Forces, and that the fall of Canada Will Convince the Enemy that he may loose much and can gain little, by a Continuance of the War.
In this quarter we hitherto have only felt the effects of the war on Commerce and agriculture. But I entertain great apprehensions that a Strong force and a judicious disposition of it, may Soon be necessary for our Security. The agents of Spain at Havanna & Pensacola express considerable dissatisfaction at the late occupancy of Mobile by the troops of the United States, and an expedition is fitting out at Havanna avowedly (as is Stated) for the recapture of that Post. Indeed, it is confidently reported, the expedition was on the point of Sailing, but that the Captain Genera⟨l⟩ of Cuba Was advised by “a Council of War” to await further operations, until the Supreme Government of Spain Could be Consulted. In the mean time the Governor of Pensacola has in a letter to the officer commanding at Mobile Complained of the taking possession of that Post, as also of Baton-Rouge as acts of aggression & requires their immediate evacuation. I further learn that the Spanish authorities have of late been unusually attentive to the Creek and Chactaw Indians and had made them Considerable presents. How far this course of Conduct, may be dictated by the Enemy, time will unfold; But my impression has always been, that he would not force Spain to break with the United States, until it became his policy to attack Louisiana and that there, all the power and the Supposed Influence of Spain in Louisiana Would be enlisted against us. The War on the Continent will afford ample employment for the French Armies, and it is probable that their veteran Troops, will be withdrawn from the Peninsula; This will lead to a diminution of the British Force in that quarter, and a part of it may be ordered to Spanish America, as well with a view to menace Louisiana, as to preserve the mexican Provinces. An attack on Louisiana will necessarily divide the American Forces, and may perhaps protract the conquest of Lower Canada. The Spanishs mexican Provinces envolved in all the horrors of civil war will Soon cease to be useful to Spain or her allies, unless a “Force that can look down all opposition” Shall Speedily arrive. But to enlarge is unnecessary. Your means of information will enable you to anticipate the Enemy at every point, nor do I doubt but this Section of the union, will, when the occasion demands, receive as ample Support, as your means will permit. In Speaking of the Mexican Provinces it Seems to me, that the movements of the Revolutionists in Texas, are of great Concern to our Country. It is true the capital of the Province, St. Antonio, has been taken, and that the Revolutionists have hitherto met with little opposition; But the Savage and imprudent conduct of the chiefs have already indisposed & disgusted the people. Bernardo the Leader has all the qualities of a Tyrant; Weak Cowardly and Cruel. After the capture of St. Antoine, he rested from his Labours, & gave time for the Royalists again to embody; nor has he taken measures to organize a Government or to provide permanently for the Support of his army. Anarchy prevails—and an Arbitrary destruction of Life, character & property, is the order of the day. It is rumoured that Bernardo is deposed, and a General Toledo (last from Philadelphia) called to the Supreme command. But the change is too late. A regular Force of three thousand men (the greater part from Vera Crux) is Certainly advancing toward St. Antonio, and will in all probability drive the Revolutionists back on Louisiana. In Such event, I fear Some disorders on our Fronteers will be Committed, and I am not without apprehensions, that these disorders may be followed by acts of hostility on the Part [of] the Royalists.
General Flournoy is providing for the defence of Mobile and has Sent thither Strong reinforcements. He is exclusively devoted to his military duties, and Seems to me, to have made a most judicious disposition of his command.
I have given orders to day for a Regiment of Militia drawn from the first Brigade (by draft) to be held in readiness for Service, and So Soon as the Militia of the more distant Counties can be organized in conformity to the provisions of a late law, I Shall add three other Regiments to this dispose-able force. I add with regret, that it has not been, and I fear will not be, for Some time in my power to render the militia of Louisiana efficient, The heterogenious mass of which our population is composed; The Contrariety of Language Spoken, the dispersed Situation of our Settlements, & the want of arms present Serious embarrassments. I however Shall not be wanting in exertion, and will in time of need, give to the General Government all possible aid in the defence of the State.
It is believed that vast Sums of money have been recently expended in providing for the Safety of Louisiana; How far these Sums have been judiciously expended, time will evince. But from my Knowledge of the Country, and the means of approaching it, I feel no hesitation in Saying that a Water defence is not only the most œconomical, but the Safest that could be resorted to. The Block Ship destined (I learn) for the lakes is in great forwardness, and will, with a few gun boats, be a formidable defence in that quarter. Two large Block Ships, with a few look-out Boats on the Mississippi, and one Block Ship and five or Six gun Boats on the Mobile would give greater Security, than all the fortifications that could be erected.
In Speaking of Fortifications, it is understood that Several recently commenced, are left in an unfinished State, the proper officers being without means of Completing them, nor can they procure them, Since the protest of a number of the Bills of Colonel Shawmburg the Deputy Quarter Master General, has greatly affected the credit of the War Department. Indeed Sir, the General distrust of the Bills of the Quarter master & pay master of the army have already created much embarrassment, & will I fear, Seriously injure the Service.
Mr. Fulwar Skipwith has been here for Some days, without being unable to obtain a passag⟨e⟩ ⟨to⟩ his port of destination, He has vested a Mr. William Taylor of this State with Special powers, & this Gentleman departs hence for the Havanna in a few days, in hopes of obtaining a passage for thence to the Port of St. Domingo. Mr. Skipwith did me the honor to apprise me of the nature of his mission, and to consult me as to the course proper to be pursued. It Seemed to me imprudent for him who I Knew was obnoxious to, & would excite the Suspicion of the Spanish authorities to venture himself at Havanna, as regards Mr. Taylor, I believe him to [be] a discrete, honest, capable young man & will execute the trust reposed with great fidelity.
I do not recollect ever to have seen the Mississippi as high as the Present Year, and really, the effects have been most distressing; The loss of cattle, Hogs &c. have been Considerable. Crops that would have Sold at half a Million Dollars have been destroyed, and the injury done to Houses, Fences, Levées & lands would not be repaired for that Sum. But a Stil greater misfortun⟨e⟩ is apprehended; a prevalence of Disease (one of the effects of high Waters) thro’ out the State, and the death of many valuable Citizens.
I request you to present my best wishes to your Amiable ⟨lady,⟩ & to per⟨mi⟩t me to Subscribe myself, With Sentiments of the great Respect, your faithful friend.
William C. C. Claiborne
